Title: From Thomas Jefferson to Etienne Lemaire, 17 August 1805
From: Jefferson, Thomas
To: Lemaire, Etienne


                  
                     Dear Sir 
                     
                     Monticello Aug. 17. 05
                  
                  The barrel, boxes, & cases from Baltimore mentioned in your letter contain skins, furs, horns, bones, seeds, vases, & some other articles. being apprehensive that the skins & furs may be suffering, I would wish you to take them out, have them well dried & brushed, and then done up close in strong linen to keep the worm-fly out. as I do not know in which packages they are, it will be necessary for you to open them all, & take out the skins & furs, leaving every thing else in their cases. the cases had better first be placed in my cabinet where they will remain safe without being nailed up again, if merely closed so as to keep out rats & mice.   the things from Marseilles are at New York and may soon be expected at Washington. be so good as to have particular care taken of the squirrel & pie which came with the things from Baltimore that I may see them alive at my return. should any accident happen to the squirrel his skin & skeleton must be preserved.   tell Joseph the first box of ornaments is safely arrived, & that I shall hope soon to recieve the second order. we are all in good health here, and I am glad to learn that the family at Washington is well. I salute you with my friendly & best wishes
                  
                     Th: Jefferson 
                     
                  
               